DETAILED ACTION
This office action is in response to the arguments filed on 3/2/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 3/2/2022, responding to the office action mailed on 12/8/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 12-13 and 15-17 are currently pending in this application. Claims 1-11 and 14 have been canceled.
Allowable Subject Matter
Claims 12-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 12-13 and 15-17 have been fully considered and are persuasive.  The rejection of claims 12-13 and 15-17 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 12, the claimed invention requires an electronic module comprising: a first substrate; an electronic element disposed on one side surface of the first substrate; a second substrate facing the one side surface of the first substrate; a pillar-shaped connecting member being disposed between the first substrate and the second substrate, and electrically connecting the electronic element and the second substrate; a plurality of pillar-shaped coupling members being disposed between the first substrate and the second substrate, and coupling the first substrate and the second substrate; and a sealing part sealing the electronic element, the connecting member and the plurality of the coupling members.
The combination of Kimura (US 2007/0267218) in the view of Ju (US 5,497,258) show most aspects of the present invention. However, the references fail to show features of wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member; and wherein a thickness of conductive adhesive that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is smaller than a thickness of conductive adhesive that bonds the connecting member with the first substrate and the second substrate.
The examiner has also provided Sekine (US 2012/0168206), Miller (US 7,681,309) and Fleischman (US 2011/0291261) which all that teach similar subject matter as the present application. However, Sekine (US 20120168206), wherein a thickness of conductive adhesive that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is smaller than a thickness of conductive adhesive that bonds the connecting member with the first substrate and the second substrate. Furthermore, Fleischman (US 2011/0291261)  and Miller (US 7681309) do not show wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member and wherein a thickness of conductive adhesive that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is smaller than a thickness of conductive adhesive that bonds the connecting member with the first substrate and the second substrate.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 12; features of wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member; 
In regards to claim 12; features of wherein a thickness of conductive adhesive that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is smaller than a thickness of conductive adhesive that bonds the connecting member with the first substrate and the second substrate
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814